Exhibit 10.2
SEPARATION AGREEMENT AND RELEASE
     This Separation Agreement and Release (the “Agreement”) is entered into by
Martin Coles (“Coles”) and Starbucks Corporation (“Starbucks”).
RECITALS
     A. Coles has been employed by Starbucks as president, Starbucks Coffee
International. Coles’ employment at Starbucks will terminate on December 1, 2009
(the “Separation Date”).
     B. Starbucks and Coles enter this Agreement to clarify their respective
rights and responsibilities arising out of the conclusion of Coles’ employment
relationship, including Coles’ reaffirmation of post-separation commitments
arising under the Confidentiality, Non-Solicitation, and Non-Compete Agreement
dated July 28, 2008 between Starbucks and Coles (the “Non-Competition
Agreement”) and the confidentiality agreement set forth in Paragraph 8 (the
“Confidentiality Agreement”).
AGREEMENTS
     NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises contained below, it is agreed as follows:
     1. Separation Date and Responsibilities. Coles’ employment with Starbucks
will end on December 1, 2009 (the “Separation Date”). Thereafter, Coles will
have no further duties or responsibilities to Starbucks.
     2. Compensation. Except as may be expressly provided for in this Agreement,
Coles agrees and acknowledges that he is and shall be entitled to no further or
additional compensation of any kind after the Separation Date. If Coles signs
this Agreement and does not revoke it pursuant to Paragraph 17, Starbucks will
pay Coles the equivalent of twelve (12) months of his base salary, payable in a
lump sum immediately following the revocation period set forth in Paragraph 17,
subject to customary tax and other withholdings.
     Starbucks and Coles agree that these payments are expressly conditioned on
Coles’ strict compliance with the terms of this Agreement, the Non-Competition
Agreement and the Confidentiality Agreement. Any violation of any of these
agreements, whether material or not, shall result in (a) a forfeiture by Coles
of any unpaid compensation that might otherwise be owing to Coles pursuant to
this Paragraph 2, and (b) an obligation by Coles to immediately repay to
Starbucks any and all compensation previously paid to Coles by Starbucks
pursuant to this Paragraph 2. Starbucks may, in addition, pursue whatever other
rights or remedies it may have against Coles, including, without limitation,
enforcing this

 



--------------------------------------------------------------------------------



 



Agreement, the Non-Competition Agreement or the Confidentiality Agreement,
through injunctive relief and/or seeking an award of attorneys fees and costs.
     3. Medical Coverage. Starbucks agrees to provide Coles with a lump sum
payment equal to the cost of COBRA continuation coverage under the applicable
Starbucks medical, dental and vision programs for a period of twelve
(12) months, less applicable withholding taxes. This payment may be used by
Coles at his discretion to pay for the post-employment continuation of medical,
dental and/or vision coverage pursuant to COBRA if Coles properly elects such
coverage. Coles agrees and acknowledges that Coles will be solely responsible
for remitting all COBRA payments, and will be solely responsible for the cost of
any additional COBRA coverage at the standard COBRA rate and in accordance with
the terms and conditions of COBRA and the Starbucks COBRA procedures.
     4. Outplacement Services. Starbucks will provide Cole with twelve months of
outplacement services (through December 1, 2010) through the firm of Lee Hecht
Harrison, up to a maximum of $14,000. Such services shall commence as of the
Separation Date.
     5. Valid Consideration. Coles and Starbucks agree that the offer of
compensation and services by Starbucks to Coles described in Paragraphs 2
through 4 is not required by Starbucks policies or procedures or by any
pre-existing contractual obligation of Starbucks or by any statute, regulation
or ordinance, and is offered by Starbucks solely as consideration for this
Agreement.
     6. Stock Options and Other Compensation and Benefits. Coles acknowledges
and agrees that any vested options to acquire shares of Starbucks common stock
shall expire or be exercisable in accordance with the terms and conditions of
the applicable plan documents, program documents and grant agreements. Coles
agrees that he will conduct any and all market transactions involving Starbucks
securities in compliance with the Starbucks Insider Trading Policy and Blackout
Procedures.
     Coles’ participation in all equity compensation, incentive compensation and
all other compensation and benefits plans, programs and agreements shall
terminate effective as of the Separation Date. Coles acknowledges and agrees
that he shall not be entitled to any compensation and benefits after the
Separation Date except as specified in this Agreement or by the terms of the
Starbucks 401(k) Plan or Management Deferred Compensation Plan.
     7. Post-Separation Commitments. Coles expressly reaffirms Coles’ on-going
duties and responsibilities under the Non-Competition Agreement following the
Separation Date.
     In addition, Coles agrees not to use, publish, misappropriate or disclose
any Confidential Information following the Separation Date, except as expressly
authorized in writing by the Board. For this purpose “Confidential Information”
shall have the meaning set forth in the Non-Competition Agreement and
incorporated herein by reference. If Coles violates the agreement set forth in
this Paragraph 7, Starbucks and its successors and assigns shall have (a) the
right or remedy, in the event of a breach or a threatened breach, to have the

-2-



--------------------------------------------------------------------------------



 



provisions of this Agreement specifically enforced by any court having
jurisdiction, it being acknowledged and agreed that any such breach or
threatened breach will cause irreparable injury to Starbucks and that money
damages will not provide an adequate remedy, and (b) all other rights and
remedies available at law or in equity. The agreement set forth in this
Paragraph 7 supplements Coles’ other confidentiality agreements with Starbucks,
including obligations imposed under all applicable Starbucks policies and
procedures, as well as those imposed by law.
     8. General Release of Claims. Coles expressly waives any claims against
Starbucks, including its affiliates, subsidiaries, stockholders, directors,
officers, managers, representatives, agents, and employees, past and present
from any claims, whether known or unknown, which existed or may have existed at
any time up to the date of this Agreement, including claims related in any way
to Coles’ employment with Starbucks or the ending of that relationship. This
release includes, but is not limited to, any claims for wages, bonuses,
employment benefits, stock options, or damages of any kind whatsoever, arising
out of any common law torts, arising out of any contracts, express or implied,
any covenant of good faith and fair dealing, express or implied, any theory of
wrongful discharge, any theory of negligence, any theory of retaliation, any
theory of discrimination or harassment in any form, any legal restriction on
Starbucks right to terminate employees, or any federal, state, or other
governmental statute, executive order, or ordinance.
     This waiver and release shall be construed as broadly and comprehensively
as applicable law permits. However, it shall not be construed as releasing or
waiving any right that, as a matter of law, cannot be released or waived,
including without limitation the right to file a charge or participate in an
investigation or proceeding conducted by the EEOC pursuant to the Age
Discrimination in Employment Act (“ADEA”); provided that Coles waives any right
to recover monetary remedies on Coles’ own behalf.
     9. No Sale, Transfer or Assignment of Interest. Coles warrants and affirms
that he has not sold, transferred, or otherwise assigned all or any of his
interest in any of the claims or causes of action released in this Agreement and
that Coles is the only person empowered to release such claims.
     10. Nondisparagement. Coles agrees to refrain from making any derogatory or
disparaging comments to the press or any individual or entity regarding
Starbucks, its business or related activities, its shareholders, employees or
agents or the relationship between the parties.
     11. Return of Property. Coles confirms that he has or will immediately,
upon the Separation Date, return to Starbucks all files, memoranda, records,
credit cards, pagers, computers, computer files, passwords and pass keys, card
keys, or related physical or electronic access devices, and any and all other
property received from Starbucks or any of its current or former employees or
generated by Coles in the course of employment.

-3-



--------------------------------------------------------------------------------



 



     12. Additional Cooperation. Coles agrees to give Starbucks his full
cooperation in connection with any claims, lawsuits or proceedings that relate
in any manner to Coles’ conduct or duties at Starbucks or that are based on
facts about which Coles obtained personal knowledge while employed at Starbucks.
In return, Starbucks agrees to provide legal counsel on Coles’ behalf and to
reimburse Coles for his direct and reasonable out of pocket expenses (including
reasonable attorney’s fees) incurred with respect to rendering such cooperation.
Coles further agrees that he will not voluntarily become a party to, or directly
or indirectly aid or encourage any other party in connection with, any lawsuit,
claim, demand, or adversarial or investigatory proceeding of any kind involving
Starbucks or that relates in any material way to Coles’ employment with
Starbucks or that is based on facts about which Coles obtained personal
knowledge while employed with Starbucks. Coles’ compliance with a subpoena or
other legally compulsive process will not be a violation of this provision.
     13. Breach or Default. Any party’s failure to enforce this Agreement in the
event of one or more events that violate this Agreement shall not constitute a
waiver of any right to enforce this Agreement against subsequent violations.
     14. Severability. The provisions of this Agreement are severable, and
except for Paragraph 8, if any part of them are found to be unlawful or
unenforceable, the other provisions of this Agreement shall remain fully valid
and enforceable to the maximum extent consistent with applicable law. Should
Paragraph 8 be held unlawful or unenforceable, Starbucks obligations to Coles
under Paragraph 2 through 4 shall cease, and Coles shall immediately return to
Starbucks any monetary payments Coles may have received pursuant to Paragraphs 2
and 3.
     15. Entire Agreement. This Agreement sets forth the entire understanding
between Coles and Starbucks and supersedes any prior agreements or
understandings, express or implied, pertaining to the terms of Coles’ employment
with Starbucks and the employment relationship, with the exception of (a) the
Non-Competition Agreement and (b) the Confidentiality Agreement, both of which
shall remain fully enforceable and which are incorporated into this Agreement by
reference. Coles acknowledges that in executing this Agreement, Coles does not
rely upon any representation or statement by any representative of Starbucks
concerning the subject matter of this Agreement, except as expressly set forth
in the text of the Agreement. No modification or waiver of this Agreement shall
be effective unless evidenced in a writing signed by both parties. This
Agreement may be executed in one or more copies or counterparts and each such
copy shall constitute a duplicate original of this Agreement.
     16. Governing Law; Attorney’s Fees. This Agreement will be governed by and
construed exclusively in accordance with the laws of the State of Washington
without reference to its choice of law principles. Any disputes arising under
this Agreement, or the Non-Competition Agreement, shall be brought in a court of
competent jurisdiction in King County, Washington. In any action brought to
enforce any obligation arising out of this

-4-



--------------------------------------------------------------------------------



 



Agreement, the substantially prevailing party shall be entitled to recover
reasonable attorney’s fees and costs.
     17. Knowing and Voluntary Agreement. Coles agrees that he has carefully
read and fully understands all aspects of this Agreement including the fact that
this Agreement releases any claims that Coles might have against Starbucks.
Coles agrees that he has not relied upon any representations or statements not
set forth herein or made by Starbucks agents or representatives. Finally, Coles
agrees that he has been advised to consult with an attorney prior to executing
the Agreement, and that Coles has either done so or knowingly waived the right
to do so, and now enters into this Agreement without duress or coercion from any
source. Coles agrees that he has been provided the opportunity to consider for
twenty-one (21) days whether to enter into this Agreement, and has voluntarily
chosen to enter into it on this date. Coles may revoke this Agreement for a
period of seven (7) days following the execution of this Agreement by written
notice timely delivered to the Executive Vice President, General Counsel and
Secretary of Starbucks. This Agreement shall become effective following
expiration of this seven (7) day period.

              STARBUCKS CORPORATION       MARTIN COLES
 
           
By:
  /s/ Kalen Holmes       /s/ Martin Coles
 
           
 
           
Its:
  evp Partner Resources        
 
           
 
           
Dated:
  12/2, 2009       Dated: 11/30, 2009

-5-